The Chancellor.
The bill of interpleader shows that a note for $8,000, made by defendant, Thompson, and indorsed by B. Hughes to William Fisher, deceased, which came to the possession of John J. Fisher, as administrator of William Fisher, was traded to the defendant Hoover, for negroes, and by Hoover placed in the hands of the complainant, Briscoe, for collection. The money due on the note was paid by Thompson, the maker, to Briscoe, who now holds it subject to such decree as maybe made under his bill of interpleader between the three defendants, each of whom claim it. Thrasher claims the money, as administrator of William Fisher, as assets of that estate, he having succeeded J. J. Fisher, whose letters had been revoked. Hoover claims it under his purchase of it from J. J. Fisher, and states that at the time he traded for it lie had no knowledge that it belonged to the estate of William Fisher. Thompson claims it, because he says Thrasher, as the administrator of W. Fisher, has recovered a judgment against him upon the *159same claim, and insists that it shall either be paid to him, or if to Thrasher, that Thrasher shall be perpetually enjoined from collecting the judgment against him-
Several minor questions were raised on the argument, which it is not now important to notice. The principal question in the case is this: was.the note upon which the money in question was realized the property of the estate of ’William Fisher at the time it was traded by John J. Fisher to the defendant, Hoover, and was Hoover advised of that fact? The affirmative of both branches of this inquiry is fully sustained by the depositions of E. C. Briscoe and that of J. J. Fisher, who likewise prove that at the time he told Hoover that the note was the property of the estate of Wm. Fisher, he also told him that he was buying the negroes for the estate. The property of an intestate in the hands of his administrator is clearly a trust fund for the benefit of the creditors and distributees of the estate, and any one who purchases any portion of that iund, with either actual or constructive notice of the trust attached to the property, takes it clothed with the trust, and is bound by it, and becomes ipso facto a trustee. 3 Yerger 257; 1 Yerger 296. The fact, then, that John J. Fisher communicated to Hoover, at the time of the purchase, that the note traded was the property of the estate of William Fisher, was sufficient notice to charge him with the claim of William Fisher’s administrator, unless he is relieved from the effects of that notice by the statement to him that John J. Fisher was purchasing the negroes for the estate of his intestate, William Fisher.
An administrator, as such, has no power to make a purchase of negroes, unless by the authority of the probate court, and Hoover was bound to have known the law, and to have ascertained whether such authority had or had not been granted to John J. Fisher. In 1 Munford, 431, it was held that a purchaser at a sheriff’s sale is bound to inquire and take notice whether that officer, and all others whose agency was required by law, proceeded with due regularity in the discharge of their duty; and I apprehend that the same rule will apply with equal if not greater force to one who deals with an administrator respecting the assets of his intestate, knowing them to be such.
*160The policy of our law is against the English rule in relation to the dominion of an administrator oyer assets in his hands. In South Carolina, in 4 Dessaus. it was held, that the court would follow a note of hand as the property of an estate, if really taken for assets of the estate, sold by the administrator, though the note be taken in the private name of the administrator, and will enforce this against the private creditors of the administrator. In the case of Thomas H. Prosser v. Leatherman, administrator, &c., the High Court of Errors and Appeals of this state recognize the same rule. That is a decision which I think goes the length of settling the main question of the case now under consideration.
A decree will be made directing the payment, by Briscoe, of the money in his hands to Thrasher, and an injunction against Hoover, and against Thrasher’s judgment against Thompson.
The costs of the complainant upon the bill of interpleader must be paid out of the fund in his hands.